Citation Nr: 0813273	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  03-36 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to an initial disability rating in excess of 
10 percent for status post left knee arthroscopic surgery 
with partial anterior cruciate ligament (ACL) tear.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1976 to June 
1979 and January 2002 to October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In a January 2003 rating decision, the RO granted service 
connection for status post left knee arthroscopic surgery 
with partial ACL tear at a 10 percent disability rating and 
denied service connection for adjustment disorder with mixed 
emotional features of anxiety and depression claimed as 
anxiety, a left shoulder condition and a right knee 
condition.  In November 2003, the veteran perfected an appeal 
on these issues.  In an August 2006 rating decision, the RO 
granted service connection for major depressive disorder, 
recurrent, severe without psychotic features.  As such, this 
issue is no longer before the Board.  See Grantham v. Brown, 
114 F.3d. 1156 (Fed. Cir. 1997).  In a January 2007 rating 
decision, the RO denied entitlement to a TDIU rating.  In 
October 2007, the veteran perfected an appeal of the denial 
of a TDIU rating.  

In a statement dated on February 26, 2004 and received that 
same day, the veteran stated that he wished to cancel his 
hearing.  His request for a hearing is considered withdrawn.  
38 C.F.R. § 20.704(e) (2007).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

The veteran contends that he is eligible for an initial 
disability rating in excess of 10 percent for his left knee 
disability and for service connection for left shoulder and 
right knee disabilities.  The veteran was denied a higher 
disability rating for his service-connected left knee 
disorder because the evidence of record did not show his 
symptomatology warranted a higher rating.  He was denied 
service connection for left shoulder and right knee disorders 
on the basis that the evidence did not show that the veteran 
had a current left shoulder or right knee condition that 
occurred in service.  

The duty to assist includes obtaining medical and employment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).
The Board notes that the veteran submitted a statement dated 
in December 2007 granting VA permission to obtain further 
orthopedic treatment records from a private examiner.  The 
veteran has not indicated that he wishes to waive AOJ review 
of these records.  Since these records may contain evidence 
relating to the veteran's claims on appeal, this case must be 
remanded in order for the AOJ to obtain these treatment 
records and readjudicate the veteran's claims on the basis of 
this additional evidence. 

With respect to the veteran's TDIU claim, the Board notes 
that the veteran is service connected at 70 percent for 
severe, recurrent major depressive disorder.  The veteran 
contends that his service connected major depressive disorder 
renders him unable to work.  

A July 2004 VA mental disorders examination report shows that 
the examiner opined that the veteran's signs and symptoms of 
his major depressive disorder represent impairment for 
employment and social functioning.  The examiner requested 
that a social and industrial field study be conducted without 
any previous notification to the veteran.  The examination 
report shows that this study was completed and reviewed on 
August 6, 2004; however, the study is not in the claims file.  
On remand, the AOJ should attempt to obtain a copy of the 
social and industrial field study conducted in conjunction 
with the veteran's July 2004 VA mental disorders examination.  
A May 2006 mental disorders examination report reflects the 
examiner's opinion that the veteran's signs and symptoms of 
his major depressive disorder are seriously interfering with 
his employment and social functioning.  After the receipt of 
the social and industrial field study, if available, the 
veteran's claims file should be returned to one of the 
examiners who performed the veteran's July 2004 or May 2006 
VA mental disorders examination in order for an opinion to be 
rendered concerning the veteran's inability to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability, specifically, his major 
depressive disorder.   If neither of these examiners is 
available, the claims file should be reviewed by an 
appropriate specialist.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the 
private orthopedic treatment records from 
the health care provider the veteran 
identified in his December 2007 
statement.  

In addition, the AOJ should attempt to 
obtain the social and industrial field 
study conducted in conjunction with the 
veteran's July 2004 VA mental disorders 
examination.  

The AOJ should also obtain all VA medical 
records for treatment of the veteran's 
service-connected psychiatric disorder 
since January 2007.  If records are 
unavailable, please have the health care 
provider so indicate.

2.  After completion of number 1 above, 
the veteran's claims file should be 
returned to one of the examiners who 
performed the July 2004 or May 2006 VA 
mental disorders examination in order for 
an opinion to be rendered as to whether 
it is at least as likely as not that the 
veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of a service-connected disability, 
specifically, his major depressive 
disorder.   If neither of these examiners 
is available, the claims file should be 
reviewed by an appropriate specialist.  

The claims file, this remand, the field 
and survey study, if available, and 
treatment records must be made available 
to the examiner for review of the 
pertinent evidence in connection with the 
examination, and the report should so 
indicate. 

3.  After the receipt of any additional 
treatment records, the AOJ should 
readjudicate the appellant's claims, to 
include the claim for a TDIU.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



